DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0001720 (Pighi).
Regarding claim 1, Pighi teaches a demand and supply control system for a vehicle that is mounted in a vehicle and controls demand and supply of electric power or an electric power amount in the vehicle (Fig. 1-3 shows a demand and supply control system for a vehicle mounted in the vehicle and controls demand and supply of power in the vehicle) [0030-0045], the demand and supply control system comprising: 
an in-vehicle battery (Fig. 2 shows hybrid/electric HV battery 83, aux system backup battery 112) [0020, 0029-0030, 0040]; 
a charger (Fig. 2 shows AC/DC electric 98 and Battery charger plug 110 ie. charger) configured to perform supply of electric power from an external electric power supply connected to the charger to one or more pieces of in-vehicle equipment (AC/DC electric 98 and battery charger plug 110 ie. charger configured to perform supply of electric power from an external power source ie. wall power connected to AC/DC electric 98, battery charger plug 110 ie. charger to one or more pieces of high-power on-vehicle loads 94 ie. in-vehicle equipment as shown in Fig. 2) [0035, 0039-0041]; and
 a control device configured to control the in-vehicle battery and the charger (Fig. 2 shows ECU 114 ie. a control device configured to control the hybrid/electric HV battery 83 and AC/DC electric 98 and battery charger plug 110 ie. charger) [0036-0037, 0041, 0045-0057, 0060-0061],
 wherein the control device is configured to obtain total demand as a sum of demand for electric power or an electric power amount generated in the one or more pieces of in-vehicle equipment during parking (the ECU 114 is configured to obtain total demand as a sum of demand for electric power by high power on-vehicle loads 94 during when the engine is off ie. parking) [0010, 0039-0041, 0043-0046, 0050], 
determine whether or not the total demand is able to be satisfied with electric power or an electric power amount suppliable from the in-vehicle battery (determine whether or not the total demand of the high power on-vehicle loads 94 is able to be satisfied with electric power supplied from in-vehicle battery such as hybrid/electric HV battery 83) [0042-0052], and
 when the total demand is not able to be satisfied solely with the in-vehicle battery control the charger to a drive state in a case where the total demand is able to be satisfied with total electric power or a total electric power amount suppliable from the in-vehicle battery and the charger (when total demand is not able to be satisfied solely with the in-vehicle battery comprising aux system backup battery 112 and hybrid/electric HV battery 83, the batteries are charged via the charger comprising battery charger plug 110 and AC/DC electric 98 and thereby supply power to load 94) [0039-0047, 0050-0055].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0001720 (Pighi) in view of US 2019/0366872 (Kanamori).

Regarding claim 2, Pighi teaches wherein the control device is configured to, when the total demand is able to be satisfied solely with the in-vehicle battery (ECU 114 is configured to detect when the total demand is able to be satisfied solely with the in-vehicle battery HV battery 83, aux system backup battery 112) [0041-0047], control the charger to either of the drive state, in which the supply of electric power to the in-vehicle equipment is performed , or a stop state, in which the supply of electric power to the in-vehicle equipment is not performed (when total demand is not able to be satisfied solely with the in-vehicle battery comprising aux system backup battery 112 and hybrid/electric HV battery 83, the batteries are charged via the charger comprising battery charger plug 110 and AC/DC electric 98 and thereby supply power to load 94) [0039-0046, 0050-0055]. 
	However, Pighi does not teach for each of a plurality of priority ranks set in each of the in-vehicle battery and the charger and defined in advance to classify the demand for electric power or the electric power amount generated in the one or more pieces of in-vehicle equipment, 
based on a tolerance limit indicating an upper limit of electric power or an electric power amount for securing electric power or an electric power amount to be supplied with respect to demand of a higher priority rank within a range of a value set for the higher priority rank and for permitting supply to demand of the own priority rank.
	However, Kanamori teaches each of a plurality of priority ranks set in each of the in-vehicle battery and the charger and defined in advance to classify the demand for electric power or the electric power amount generated in the one or more pieces of in-vehicle equipment (plurality of priority ranks in each of the loads ie. one or more pieces of in-vehicle equipment in order to define and classify the demand of electric power in advance for the charger and battery to send power to) [0016-0025, 0185,0251-0252, 0260-0261, 0299], 
based on a tolerance limit indicating an upper limit of electric power or an electric power amount for securing electric power or an electric power amount to be supplied with respect to demand of a higher priority rank within a range of a value set for the higher priority rank and for permitting supply to demand of the own priority rank (power to being with respect demand of a higher priority rank from the power sources to the loads which are ranked) [0016-0017, 0020, 0185,0251-0252, 0260-0261, 0299].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of priority ranks set in each of the in-vehicle battery and the charger and defined in advance to classify the demand for electric power or the electric power amount generated in the one or more pieces of in-vehicle equipment and supply power based on a tolerance limit indicating an upper limit of electric power or an electric power amount for securing electric power or an electric power amount to be supplied with respect to demand of a higher priority rank within a range of a value set for the higher priority rank and for permitting supply to demand of the own priority rank as taught by Kanamori in order to ensure that the higher priority ranked loads are having continuous supply power in a vehicular system by allocating power supply to the higher priority ranked loads at a time when power is scarce thereby efficiently supplying power to the vehicular loads.


Regarding claim 4, Pighi teaches wherein the control device is configured to, when the total demand is not able to be satisfied solely with the in-vehicle battery (ECU 114 is configured to detect when the total demand of the HV loads 94 is not  satisfied solely with in vehicle battery 83) [0041-0043, 0046], control the charger to the drive state in a case where the total demand is not able to be satisfied with total electric power or a total electric power amount suppliable from the in-vehicle battery and the charger (ECU 114 controls the battery charger plug 110 and AC/DC electric 98 ie. charger to charge the battery 83 and aux system back battery 112 to send power to the HV loads 94 when the total demand is not able to be satisfied with total electric power) [0041-0047].
However, Pighi does not teach supply of electric power from the in-vehicle battery is impossible in at least one of the priority ranks.
	However, Kanamori teaches supply of electric power from the in-vehicle battery is impossible in at least one of the priority ranks (supply of power from battery is not possible in at least one of the priority ranks) [0016-0017, 0020, 0185,0251-0252, 0260-0261, 0299].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to detect the supply of electric power from the in-vehicle battery to be impossible in at least one of the priority ranks as taught by Kanamori to the vehicular system as taught by Pighi in order to ensure that the higher priority ranked loads are having continuous supply power in a vehicular system by allocating power supply to the higher priority ranked loads at a time when power is scarce thereby efficiently supplying power to the vehicular loads. 

Allowable Subject Matter
Claims 3 and 5 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836